Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Species Elections
This application contains claims directed to the following patentably distinct species.  Applicant is required to elect: 
a)  A single form of cancer from those recited in Claim 3 or otherwise disclosed.
b)  At least on cancer cell specie from which the cancer originates, from those recited in Claim 1 or otherwise disclosed.
c)  At least one gene encoding a genetic lesion from those recited in Claim 8 or otherwise disclosed.   
d)  A single EZH2 inhibitor compound from those recited in Claims 23 or 31, or otherwise disclosed.  
  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example, species elections drawn to specific chemical compounds are defined by a unique set of physical and chemical properties and are prepared by a different method.  Further, the disease or disorder species are distinct because they are drawn to different patient populations. 
Applicant is required under 35 U.S.C. 121 to elect from specie (a) – (d), as defined above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  It is requested that Applicant provide a structure of the elected EZH2 inhibitor compound specie and identify where in the specification support is found for the elected compound.   
There is an examination and search burden (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) for the patentably distinct compound species due to their mutually exclusive characteristics (structure, physical and chemical properties, etc.) which require different fields of search.  Further, the patentably distinct forms of cancer are drawn to different patient populations and thus search queries for one disease or disorder will not encompass the subject matter for all disease and disorder species recited.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628